UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1564



CAROL M. FORBES,

                                            Plaintiff - Appellant,

          versus


MARVIN T. RUNYON, JR., Postmaster General, CEO
US Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-14-5-H)


Submitted:   February 26, 1998            Decided:   March 16, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol M. Forbes, Appellant Pro Se. Bruce Charles Johnson, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carol M. Forbes appeals the district court's orders adopting

the magistrate judge's report and recommendation to grant Defendant

summary judgment in this action filed pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e) (1994).

We have reviewed the record and the district court's opinions and
find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Forbes v. Runyon, No. CA-95-14-5-H (E.D.N.C.
Jan. 14, 1997, and Mar. 6, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2